Citation Nr: 1508142	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-32 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of head and neck injury, to include a neck disorder.

2.  Entitlement to service connection for residuals of head and neck injury, to include a neck disorder.

3.  Entitlement to an increased initial rating for service-connected chronic headaches.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to June 1967. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which declined to reopen a claim for service connection for residuals of a head and neck injury, to include neck disorder and headache.  

The Board notes that in June 2014, the RO granted service-connection for residuals of head injury, to include headaches, but as the neck disorder portion of the claim was not granted service connection, that separate issue is still before the Board.  

The Veteran testified before the Board in a video hearing in January 2015.  A transcript of the hearing has been associated with the claims file.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for residuals of head and neck injury, to include a neck disorder and an increased initial rating for chronic headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a September 2009 decision, the Board denied the Veteran's claim for service connection for residuals of a head and neck injury, to include neck disorder and headache.  The decision is final.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the September 2009 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a head and neck injury, to include neck disorder. 


CONCLUSIONS OF LAW

1.  The September 2009 Board decision that denied the Veteran's claim for service connection for residuals of head and neck injury, to include a neck disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).  

2.  New and material evidence having been received, the claim for service connection for residuals of head and neck injury, to include a neck disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's original claim was denied by way of a September 2009 Board decision.  There is no indication that the Board's determination was appealed to the Court of Appeals for Veterans Claims or that the Veteran filed a motion for reconsideration, to vacate, or to revise the Board decision on the basis of clear and unmistakable error.  As a result, the Board's decision is final.    

Evidence submitted prior to that decision included service treatment records; lay statements from peers and family members; private medical records; a January 2005 VA examination that addressed the nexus between the Veteran's in-service injury and headaches, but not his neck; and Social Security Administration records.  The Board denied the claim, stating that the evidence did not show that the Veteran's claimed neck condition was incurred or aggravated in service.  

Since the September 2009 Board Decision, evidence submitted includes a July 2010 letter from a Dr. D. discussing the Veteran's history of injury from his service treatment records and stating "I believe that the only way we can bring him even to the 10% level would be under Section 4.71A Diagnosis 5237 Cervical strain with residual and I do believe that more likely than not he would qualify for 10% under that classification" (referring to the Diagnostic Code used to rate disabilities once a Veteran has been service-connected).  Evidence also includes updated treatment records from the Veteran's primary physician; a May 2013 lay statement from the Veteran's brother that the Veteran has had neck pain since service; a May 2013 Decision Review Officer (DRO) hearing; and a January 2015 hearing.  

Assuming the credibility of the physician's July 2010 statements above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the September 2009 decision and could not have been considered by prior decision makers.  Moreover, it and corroborating lay statements concerning neck symptoms experienced following discharge from service are material as they address the possibility of substantiating a nexus between the Veteran's injury in service and the Veteran's current neck disorder, which was an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for residuals of a head and neck injury is warranted. 


ORDER

New and material evidence having been received, the claim for entitlement for service connection for residuals of head and neck injury, to include a neck disorder is reopened.


REMAND

First, the Veteran stated during his January 2015 video hearing that he had received treatment from a Dr. W. onsite at the U.S. Steel Mining Company where he was employed for 36 years until February 2004.  VA should obtain authorization for and request any outstanding relevant private treatment records from Dr. W.  See 38 U.S.C.A. § 5103A(b) (West 2014). 

Next, the Veteran has not been afforded a VA examination where the examiner specifically addressed whether his neck disorder was caused by or incurred in service; only his headaches have been addressed.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

While there is no record of a specific injury to the neck in service, the Veteran has consistently stated in his hearings and private medical records that when he had the accident where he injured his head he also experienced neck pain and loss of neck mobility, and had to wear a neck brace.  See e.g. January 2015 hearing transcript; May 2013 DRO hearing.  The Board notes that the Veteran is competent to give evidence about what he experienced, and neck pain, difficulty moving his neck to turn his head, and the wearing of a neck brace are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

The Veteran has a current neck disorder, McLendon element (1); and competent lay evidence that he experienced pain and neck mobility problems during service, McLendon element (2).  There are also reports of continuing symptoms thereafter.  In the instant case, there is no VA examination opinion related to service connection for a neck disorder.  The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claim for service connection for a neck disorder.  Accordingly, a VA examination is necessary.  38 C.F.R. § 3.159(c)(4) (2014).

Finally, the Veteran also sent in a January 2015 Notice of Disagreement (NOD) in which he disagreed with the determination made in the June 2014 Rating Decision, which granted an initial disability rating of 30 percent for chronic headaches.  The RO has not yet issued a Statement of the Case (SOC) as to the issue of entitlement to an initial disability rating in excess of 30 percent for chronic headaches.  As such, the RO is now required to send the Veteran an SOC as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2014).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide medical authorization for the release of relevant medical records from Dr. W. of the U.S. Steel Mining Company.  See January 2015 Hearing Transcript.  If the Veteran provides the necessary authorization, a request for the private physician's records and any other identified records should be made.

2.  After completing the above, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed neck disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The report must reflect that the claims file was reviewed.  

After reviewing the claims file, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neck disorder began in or is etiologically related to any incident of the Veteran's military service, to include his April 1967 injury.  

Review of the whole file is required; however, attention is invited to:

The Veteran's lay statements that after his April 1967 injury he had neck pain; difficulty moving his neck including trouble turning his head; and had to wear a neck brace and the lay statements from the Veteran and family members regarding symptoms he experienced after discharge from service.


The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

4.  Issue an SOC to the Veteran and his attorney on the issue of an increased initial rating for chronic headaches as required by 38 C.F.R. §§ 19.29-19 .30 (2014) and Manlincon, 12 Vet. App. at 240.  Attention is directed to the attorney's request for Decision Review Officer review and a hearing.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


